DETAILED ACTION
RE: Luo et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The examiner of your application in the PTO has changed. To aid in correlating of any papers for this application, all further correspondence regarding this application should be directed to Hong Sang, Art Unit: 1643.	

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2021 has been entered.
4.	Claims 10, 13, 16-19, 22-24, 26-30, 38, 39 and 42-45 are pending. Claims 1-9, 11-12, 14-15, 20, 21, 25, 31-37, 40 and 41 are canceled. Claims 10 and 45 have been amended.
5.	Claims 10, 13, 16-19, 22-24, 26-30, 38, 39 and 42-45 are under examination.

Rejections Withdrawn


Claim Objections
7.	Claims 10 and 45 are objected to because of the following informalities:  
The terms “an immune checkpoint inhibitor” and “other antitumor drugs” in steps (e) and (f) should be changed to “the immune checkpoint” and “the other antitumor drugs” as they refer to the same molecules mentioned in step (d).  

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 22 is indefinite for being dependent from a canceled claim.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 10, 13, 16, 18, 19, 22-24, 30, 42 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Krupka et al. (Leukemia, 2016, 30, 484–491, epub date: 8/25/2015), in view of Iljin et al. (US 2010/0215638A1, pub. date: 8/26/2010) and Hammond et al. (US2017/0015758A1, pub. date: 1/19/2017, effectively filed date: 1/21/2014).
	For this rejection, claim 22 is interpreted as being dependent from claim 10.
Regarding claims 10, 18, 22, 23 and 30, Krupka et al. teaches obtaining peripheral blood or bone marrow (BM) samples from AML patients (the peripheral blood and bone marrow samples comprise tumor cells, thus meet the limitation “obtaining tumor cells from tumor tissue of a cancer patient), isolating mononuclear cells from AML patients and healthy donors (HDs) from peripheral blood (PB) or bone marrow (see supplemental information) (which meets the limitation obtaining PBMCs), culturing the mononuclear cells (PBMCs) which comprise both tumor cells and effector cells (T cells and NK cells), contacting the culture with AMG 330 (a CD33/CD3 BiTE antibody) in the absence of a PD1/PD-L1 blocking antibody (control group), and in the presence of a PD1/PD-L1 blocking antibody) (a treatment group), detecting tumor cell lysis, and the amount of IFN[Symbol font/0x67] secretion, wherein AMG 330 mediated lysis of primary AML cells 
Regarding claim 13, Krupka teaches that the amount of IFN[Symbol font/0x67] is 1573 pg/ml for AMG 330 group vs 2060 pg/ml for AMG 330 +PD-1/PD-L1 blocking antibody group (page 481, para 1), which gives a tIFN[Symbol font/0x67]/cIFN[Symbol font/0x67] ratio higher than 1.
Regarding claims 42, Krupka et al. teaches that secretion of IFN[Symbol font/0x67] was quantified using the CBA Th1/Th2 cytokine kit or the human IFN[Symbol font/0x67] Flex set (BD biosciences, Heidelberg, Germany) according to the manufacture’s instruction (see supplemental information page 3), which is by flow cytometry.
Regarding claim 45, Krupka et al. teaches culturing primary AML cells with CD3+ T cells isolated from an adult healthy donor (HD) (comprising predominantly central and effector memory cells) vs cord blood  (comprising predominantly naïve T cells) in the 
Regarding claims 10 and 45, Krupka et al. does not specifically teach that the control group and treatment group are formed by dividing a co-culture comprising effector cells, AMG 300, and AML cells from a single patient. Krupka et al. does not teach treating the patients with a PD-1/PD-L1 blocking antibody in combination with BiTE. Regarding claims 16 and 19, Krupka et al. does not teach ex vivo cytotoxicity experiments which show that PD1/PD-L1 blocking antibody can augment lysis of solid tumor cells by a BiTE antibody that targets CD3 and a tumor associated antigen on the solid tumor such as CEA or EpCAM. Regarding claim 24, Krupka et al. does not teach that the PD-1/PD-L1 blocking antibody is nivolumab. However, these deficiencies are made up for in the teachings of Ilgin and Hammond et al.
Ilgin et al. teaches a method for testing an agent for usefulness in the treatment of prostate cancer, said method comprising the steps of: a) dividing a sample, drawn from the patient and/or comprising prostate cancer cells, in aliquots, b) separately maintaining all sample aliquots in the presence of different test agents, c) comparing the expression of at least one biomarker in each of the aliquots, and d) selecting as agent one that reverses the expression of said biomarker (claim 11). 
	Hammond et al. teaches that early blockade of the PD-1/PD-L1 pathway maximizes CEA/CD3-bispecific T cell-engaging antibody (MEDI-565, CEA-BiTE) -mediated cytotoxicity (Example 1). Hammond et al. teaches that co-culture of human T cells and CEA expressing colorectal tumors in the presence of MEDI-565 (CEA-BiTE) 
It would have been prima obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use aliquots of a sample obtained from a single patient as a control group and a treatment group for testing the effect of PD-1/PD-L1 blocking antibody in view of Ilgin. One would have been motivated to do so because results from aliquots of a sample obtained from a single patient would provide accurate information specific to the patient. One would have had a reasonable expectation of success because Krupka teaches contacting a culture (comprising AML cells, effector cells and with AMG 330) in the absence of a PD1/PD-L1 blocking antibody (a control group), and in the presence of a PD1/PD-L1 blocking antibody (a 
It would have been prima obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further treat the patients having AML or solid tumor whose samples have been tested by ex vivo cytotoxicity experiments to show increased tumor cell lysis, increased T cell proliferation and increased amount of IFN[Symbol font/0x67] secretion in the presence of a PD-1/PD-L1 blocking antibody as compared to in the absence of the PD-1/PD-L1 blocking antibody with the PD-1/PD-L1 blocking antibody and BiTE in view of Krupka and Hammond et al. One would have been motivated to do so because Krupka et al. teaches that blocking of the PD-1/PD-L1 interaction increases efficacy of AMG 330-midiated lysis in ex vivo cytotoxicity assays  and this was accompanied by a significant increase in T cell proliferation and marked increase in interferon-[Symbol font/0x67] (IFN[Symbol font/0x67]) secretion (page 488, right column and page 489, para 1), blockade of the PD-1/PD-L1 interaction abrogates escape strategies particularly in setting with slower lysis kinetic s in which leukemia cells have the time to employ immune escape mechanism and leads to an enhancement in BiTE mediated lysis, and combinatorial approaches of AMG 330 and PD-1/PD-L1 blockade seem to be promising strategies to increase AMG 330 efficacy, and Hammond et al. teaches that early blockade of the PD-1/PD-L1 pathway maximizes CEA/CD3-bispecific T cell-engaging antibody (CEA-BiTE) -mediated cytotoxicity (Example 1), Hammond et al. teaches that co-culture of human T cells and solid tumor cells with MEDI-565 (CEA-BiTE) in the presence of anti-PD1 and anti-PD-L1 antibodies, demonstrated that T cell cytolytic activity could be maximized by 
It would have been prima obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use nivolumab as the PD-1/PD-L1 blocking antibody in view of Hammond. One would have been motivated to do so with a reasonable expectation of success because Hammond et al. teaches that nivolumab is effective in blocking PD-1/PD-L1 signaling and treating cancer ([0088]). 
marked increase in interferon-[Symbol font/0x67] (IFN[Symbol font/0x67]) secretion (page 488, right column and page 489, para 1), blockade of the PD-1/PD-L1 interaction abrogates escape strategies particularly in setting with slower lysis kinetic s in which leukemia cells have the time to employ immune escape mechanism and leads to an enhancement in BiTE mediated lysis, and combinatorial approaches of AMG 330 and PD-1/PD-L1 blockade seem to be promising strategies to increase AMG 330 efficacy, and Hammond et al. teaches that early blockade of the PD-1/PD-L1 pathway maximizes CEA/CD3-bispecific T cell-engaging (CEA-BiTE) antibody-mediated cytotoxicity (Example 1), and a higher tIFN[Symbol font/0x67]/c tIFN[Symbol font/0x67] ratio would mean a greater cytotoxic T cell activity.

s 10, 13, 16, 18, 19, 22-24, 30, 38, 39 and 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Krupka et al. (Leukemia, 2016, 30, 484–491, epub date: 8/25/2015), in view of Iljin et al. (US 2010/0215638A1, pub. date: 8/26/2010) and Hammond et al. (US2017/0015758A1, pub. date: 1/19/2017, effectively filed date: 1/21/2014), further in view of Li et al. (US 8,735,553, date of patent: 5/27/2014). 
The teachings of Krupka, Iljin and Hammond et al. have been set forth above as they apply to claims 10, 13, 16, 18, 19, 22-24, 30, 42 and 44-45.
	Regarding claims 38-39, Krupka, Iljin and Hammond do not teach that PBMCs were pre-activated by an anti-CD3 antibody that specifically binds to human CD3. 
Regarding claim 43, Krupka, Iljin and Hammond do not teach detecting IFN-γ by ELISA.
	Li et al. teaches an assay for detecting T cell activation by detecting IFN-γ secretion, the assay comprises obtaining freshly isolated PBMCs mainly consisting of T cells (50-70%), B cell and NK cells (15-30%) and monocytes (2-10%), stimulating with anti-CD3 monoclonal antibody OKT3 for 3 days prior to assay, co-culturing the PBMCs with HEK293/OS8/PD-L1 cells, detecting IFN-γ secretion in cell-free supernatants by ELISA (Example 4). Li et al. teaches that the presence of anti-PD-1 antibody in the co-culture of pre-activated PBMCs and HEK293/OS8/PD-L1 cells resulted in increasing IFN-γ secretion (Example 4). Li et al. teaches that IFN-γ secretion is the most prominent indicator of T cells activation, as well as other immune cell activation (Example 4). 
It would have been prima facie obvious to a person of skill in the art before the effective filing date of the claimed invention to modify the cytotoxicity assays taught by Krupka to pre-activate PBMCs with anti-CD3 antibody and detect IFN-γ secretion by . 

13.	Claims 10, 13, 16-18, 19, 22-24, 30, 42 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Krupka et al. (Leukemia, 2016, 30, 484–491, epub date: 8/25/2015), in view of Iljin et al. (US 2010/0215638A1, pub. date: 8/26/2010) and Hammond et al. (US2017/0015758A1, pub. date: 1/19/2017, effectively filed date: 1/21/2014), further in view of Deisting et al. (PLoS ONE, 2015, 10(10): e0141669, pages 1-16, copy attached to the office action mailed on 2/25/2021) and Kufer et al. (WO2004106383A1, pub. date: 12/9/2004, copy attached to the office action mailed on 2/25/2021).
	The teachings of Krupka, Iljin and Hammond et al. have been set forth above as they apply to claims 10, 13, 16, 18, 19, 22-24, 30, 42 and 44-45.
	Regarding claim 17, Krupka, Iljin and Hammond do not teach that the CD3xEpCAM BiTE comprises instant SEQ ID NO:1.
Deisting et al. teach co-culturing target cells (EpCAM expressing cells) with freshly isolated CD3+ T effectors cells or anti-CD3 antibody pre-stimulated CD8+ T effectors cells in the presence or absence of an anti-PD-L1 antibody, detecting cytotoxicity in duplicates, analyzing percentage of lysis, and detecting CD3+ T cell proliferation (page 4). Deisting et al. teaches that PD-L1 reduce the potency of 
Kufer et al. teaches construction of a series of bispecific T-cell engagers which bind EpCAM and CD3 (see p. 39, Table 1). They show that these bispecific T-cell engagers cause the lysis of EpCAM-expressing cells (see p. 37, para. 3, line 1, para. 4, line 1; p. 51, line 2) in co-cultures with a T-cell cell line. One of the bispecific T-cell engagers of Kufer et al., SEQ ID NO: 20 (see p. 27 of the Sequence Listing) is identical to instant SEQ ID NO: 1 of the instant application, except for the first 19 N-terminal amino acids (see sequence alignment on pages 12-13 of the office action mailed on 6/29/2021 (pages 12-13). As evidenced by UniProtKB (see p. 1, Sequence Feature), those 19 N-terminal amino acids are a signal sequence, which facilitates the secretion of proteins in eukaryotic cells, derived from a mouse antibody gene. Signal sequences are known in the art to be removed from a protein as it is secreted from a cell. Therefore, the functional protein produced by SEQ NO. 1 of the instant application would be identical to SEQ NO. 20 of Kufer et al. if it were produced in a mammalian cell, as is common in the art for bispecific T-cell engagers. It is known in the art that such signal sequences can be mixed and matched with other protein sequences.
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to use the EpCAMxCD3 BiTE comprising the instant  SEQ NO. 1 in the modified method of Krupka, Iljin and Hammond in view of Deisting and Kufer. One would have been motivated to do so with a reasonable expectation of success because Deisting et al. teaches that PD-L1 reduce the potency of redirected target lysis by AMG110 (EpCAMxCD3 bispecific T-cell engager), and the . 

14.	Claims 10, 13, 16, 18, 19, 22-24, 26-30, 42 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Krupka et al. (Leukemia, 2016, 30, 484–491, epub date: 8/25/2015), in view of Iljin et al. (US 2010/0215638A1, pub. date: 8/26/2010) and Hammond et al. (US2017/0015758A1, pub. date: 1/19/2017, effectively filed date: 1/21/2014), further in view of NCT01736943 (first posted 11/26/2012) and Tang et al. (AACR; Cancer Res 2015, 75(15 suppl), abstract 4692, copy attached to the office action mailed on 2/25/2021). 
The teachings of Krupka, Iljin and Hammond et al. have been set forth above as they apply to claims 10, 13, 16, 18, 19, 22-24, 30, 42 and 44-45.
Regarding claims 26-29, Hammond further teaches that the PD-1/PD-L1 blocking antibody can be combined with one or more therapeutic agents ([0209]-[0212]). However, Krupka, Iljin and Hammond et al. do not each that other therapeutic agents are proteasome inhibitors or B-raf inhibitors such as one of instant claims 28 and 29.  
NCT01736943 teaches treating AML patients with bortezomib, a proteasome inhibitor (see Brief summary). 
Tang et al. teaches that BGB-283, a compound that inhibits B-raf and EGFR kinases, is effective at inhibiting the growth of colorectal cancer cells in vitro and in 
It would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to further modify the method suggested by Krupka, Iljin and Hammond to combine the PD-1/PD-L1 blocking antibody with bortezomib for treating AML or BGB-283 for treating colorectal cancer in view of NCT01736943 and Tang. One would have been motivated to do so with a reasonable expectation of success because NCT01736943 teaches treating AML patients with bortezomib, a proteasome inhibitor (see Brief summary), and Tang teaches treating colorectal cancer with BGB-283.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Conclusion
15.	No claims are allowed.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/Primary Examiner, Art Unit 1643